       Case 1-17-01085-ess        Doc 180         Filed 12/20/19    Entered 12/20/19 18:17:24




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:
                                                                   Chapter 7
HILAL K. HOMAIDAN fka Helal K. Homaidan
                                                                   Case No. 08-48275 (ESS)
                                 Debtor,

In re:

REEHAM YOUSSEF aka Reeham Navarro Youssef aka                      Chapter 7
Reeham N. Youssef
                                                                   Case No. 13-46495 (ESS)
                                 Debtor,

HILAL K. HOMAIDAN and REEHAM YOUSSEF on
behalf of themselves and all others similarly situated

                                 Plaintiffs,
                                                                   Adv. Pro. No. 17-1085
  v.

SALLIE MAE, INC, NAVIENT SOLUTIONS, LLC,
NAVIENT CREDIT FINANCE CORPORATION

                                 Defendants.

       AMENDED NOTICE OF MOTION FOR CLASS CERTIFICATION, PARTIAL
           SUMMARY JUDGMENT AND A PRELIMINARY INJUNCTION

TO ALL PARTIES:

         PLEASE TAKE NOTICE, that Plaintiffs hereby move as follows:

   1. Pursuant to Bankruptcy Rule 7023 and Federal Rule of Civil Procedure 23 for an order

         certifying a class in this proceeding;

   2. Pursuant to Bankruptcy Rule 7056 and Federal Rule of Civil Procedure 56 for Partial

         Summary Judgment on liability and restitution; and
     Case 1-17-01085-ess           Doc 180     Filed 12/20/19     Entered 12/20/19 18:17:24




    3. Pursuant to Bankruptcy Rule 7065 and Federal Rule of Civil Procedure 65 for a

           Preliminary Injunction enjoining Defendants from collecting or making attempts to collect

           on discharged debts pending final resolution of this proceeding.

           PLEASE TAKE FURTHER NOTICE, that a hearing on the motions will be held before

the Honorable Elizabeth S. Stong United States Bankruptcy Judge in the United States Bankruptcy

Court for the Eastern District of New York 271-C Cadmen Plaza East, Room 3585, Brooklyn,

New York 11201 on February 18, 2020 at 2:30 p.m. or as soon thereafter as counsel may be heard.

Any responses or objections to the motion must be in writing shall, conform to the Federal Rules

of Civil Procedure and the local bankruptcy rules of the Eastern District of New York and shall be

filed with the bankruptcy court and served so as to be received by a date to be agreed upon by the

parties.


Dated: December 20, 2019


                                                Respectfully submitted,


                                                BOIES SCHILLER FLEXNER LLP

                                         By:     /s/ George F. Carpinello
                                                George F. Carpinello
                                                Adam R. Shaw
                                                30 South Pearl Street
                                                Albany, NY 12207
                                                (518) 434-0600




                                                   2
Case 1-17-01085-ess   Doc 180   Filed 12/20/19    Entered 12/20/19 18:17:24




                                SMITH LAW GROUP
                                Austin C. Smith, Esq.
                                3 Mitchell Place, Suite 5
                                New York, NY 10017

                                JONES, SWANSON, HUDDELL &
                                GARRISON, L.L.C.
                                Lynn E. Swanson (admitted pro hac vice)
                                Peter Freiberg (admitted pro hac vice)
                                601 Poydras Street, Suite 2655
                                New Orleans, Louisiana 70130

                                FISHMAN HAYGOOD LLP
                                Jason W. Burge (admitted pro hac vice)
                                201 St. Charles Avenue, 46th Floor
                                New Orleans, Louisiana 70170

                                Counsel for Plaintiffs




                                   3
